PER CURIAM.
Appellee has moved the court to dismiss this appeal, the principal ground of his motion being that appellant has failed to transmit to this court the record on appeal and to serve a copy of his brief on appellee within the time required by the Florida Appellate Rules.
Notice of Appeal was filed in the lower court on February 12, 1958. Rule 3.6, subd. j(1), Florida Appellate Rules, 31 F.S.A., requires that the record on appeal be transmitted to the clerk of this court not later than 110 days after the filing of the notice of appeal. Rule 3.7 a, F.A.R., requires that appellant serve appellee with a copy of his brief at least 40 days before the date on which the record on appeal is required to be transmitted to and filed in this court. Appellee failed to take any action with respect to serving a copy of his brief or transmitting the record on appeal to be filed in this court until more than 110 days after the filing of the notice of appeal. After the time for taking the above indicated actions had expired, appellee moved to dismiss this appeal and appellant moved for an order extending his time for complying with the foregoing rules. The ground of appellant’s motion for extension of time is that an error occurred in his office and the time schedule for perfecting this appeal was completely off.
For the reasons stated by this court in the case of Graham v. Thornton, 104 So.2d 95, appellant’s motion for extension of time is denied and appellee’s motion to dismiss the appeal is granted.
STURGIS, C. J., and CARROLL, DONALD K. and WIGGINTON, JJ., concur.